Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  163040(3)                                                                                                David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  GRIEVANCE ADMINISTRATOR,                                                                              Elizabeth M. Welch,
           Petitioner-Appellee,                                                                                       Justices



  v                                                                  SC: 163040
                                                                     ADB: 19-000083-GA
  PETER ALBERTINS,
             Respondent-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of respondent-appellant to waive filing
  fees is GRANTED as to this case only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 28, 2021

                                                                               Clerk